Citation Nr: 1125104	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from April 1982 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which, in pertinent part, denied the above claim.

In his February 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he had not been provided with a Statement of the Case as to the February 2008 denial of service connection for plantar fasciitis.  However, earlier in February 2008, the RO had awarded entitlement to service connection for plantar fasciitis.  As this represents the full grant of the benefit sought, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a current restless leg syndrome which he initially developed during his period of active service.

A review of the available service treatment records shows that in September 2003 and October 2003 polysomnogram reports from the Houston Medical Sleep Lab, it is indicated that the Veteran exhibited some periodic limb movement which contributed to sleep fragmentation.  

A polysomnographic report from Southern Sleep Technologies, Inc., dated in November 2005, shows that a electromyograph was recorded over the left and right anterior tibialis muscles in conjunction with a obstructive sleep apnea study which revealed 48 periodic leg movements.

A chronological record of medical care dated in January 2006 shows that the Veteran was given an assessment of restless leg syndrome, which was treated with medication.  A history of sleep study positive for frequent leg movements was noted.  The assessment also included periodic leg movement.

Periodic chronological records of medical care dated from August 2006 to November 2006 show restless leg syndrome was among active problems associated with the Veteran.

Following service, a VA general medical examination report dated in September 2007 shows that the Veteran reported being diagnosed with restless leg syndrome one year earlier while at Warner Robins Air Force Base.  He was unable to recall what he was initially prescribed, but he remembered that he used to take the medication at night.  He added that the medication worked well.  He noted that his provider had been deployed, and that he was not currently being treated for this condition.  He indicated that he was having excessive leg movements in the evening and when he was sleeping.  The diagnosis, in pertinent part, was restless leg syndrome, per Veteran history only.

In his February 2010 VA Form 9, the Veteran reiterated that he was still undergoing treatment for restless leg syndrome, and that it was chronic in nature.

As noted above, the service treatment records show that the Veteran was assessed with restless leg syndrome during his period of active service.  His credible statements have suggested a continuity of symptoms since service.  However, there is no current diagnosis of restless leg syndrome following his period of active service.  The August 2007 VA examination notes a history of restless leg syndrome, however, it is unclear that a thorough neurological evaluation of the Veteran's lower extremities was conducted so as to assess whether the Veteran currently has restless leg syndrome that is related to his inservice diagnoses.  As such, the Board finds that an examination is necessary so that the Board may have sufficient information to decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the Veteran indicated in February 2010 that he was still undergoing treatment for restless leg syndrome, an effort should be undertaken to obtain any such treatment records from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to ascertain if he has obtained private treatment for his asserted restless leg syndrome.  If an affirmative response is received, the Veteran should be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA neurological examination so as to ascertain whether the Veteran has restless leg syndrome and if so whether it is related to his inservice diagnoses.  The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein.  All tests and studies deemed necessary by the examiner must be performed.

The examiner is directed to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current restless leg syndrome that is manifested as a result of his period of active service, to specifically include the inservice diagnoses of restless leg syndrome and periodic leg movements.  In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service.  The examiner must explain the rationale for all opinions given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


